Robinson, J.
(dissenting) — It is true that the indictment must be direct and certain as regards the •offense charged, but it is also true that the ‘ ‘ words used in a statute to define a public offense need not be strictly pursued in an indictment, but other wmrds conveying the same meaning may be used.” Code, sec. 4304. It is sufficient to state the act charged or the offense ‘ ‘ with such degree of certainty, in ordinary and concise language, and in such a manner, as to enable a person of •common understanding to know what is intended, and *520the court- to pronounce judgment upon a conviction according to the law of the case.” Code, sec. 4305 (5). It does not seem to me that a person of common understanding would be in doubt as to the offense which the indictment in this case was designed to charge. It shows clearly that a great bodily injury was inflicted upon Haskins by means of an assault made with criminal intent to strike and bruise him. It was not .necessary to constitute the offense of which defendant was convicted that the assault should have been made with the specific intent to commit that offense. 1 Whart. Crim. Law, sec. 120; 1 Bisk. Crim. Law, secs. 327, 330. A person is presumed to intend the consequences which are ordinarily to be apprehended as the result of his voluntary act. State v. Redfield, 73 Iowa, 644; State v. Gillett, 56 Iowa, 460. It will hardly be claimed that a great bodily injury would not be a natural result of an assault made by one person -upon another with a deadly weapon with the intent to strike and bruise. It was said in State v. Thompson, 19 Iowa, 300, that tlie technical exactness of the common law, as enforced in criminal prosecutions, have been wisely superseded by the statutes of the state, and this court is required to render such judgment on the record as the law demands, without regard to technical errors or defects which do not affect the substantial rights of the parties. Code, sec. 4538. It does not seem to me that the case of State v. Potter, cited in the opinion of the majority, contains anything in conflict with the views here expressed. The indictment in that case was held to be insufficient, because it did not set out acts essential to constitute the offense charged, but it is not denied that the acts described in the indictment in this case are sufficient to constitute the crime of which defendant was convicted, if done with the necessary criminal intent. If the indictment had not alleged that the unlawful assault of defendant inflicted upon the person named a great bodily injury, the offense which it was designed to charge would have been left in doubt; but *521it seems to me the facts alleged show clearly that the crime charged was an assault upon Haskins with intent to inflict a great bodily injury. The undisputed facts disclosed by the record are that, at the time of the assault in question, Haskins was a minor, and in a saloon where defendant was playing billiards. He refused to go out when ordered to do so, and was struck on the side of the head by defendant with a billiard cue, with such force that he fell to the floor insensible. He did not recover consciousness until some time after he was removed from the saloon, and “had dizzy spells for a long time,” thereafter. He also received an injury described by the surgeon as follows: “His left ear was split, extending back to the skull for half an inch. Took eight stitches to close wound.” In view of these facts, it seems to me the judgment of the district court can be reversed only on technical grounds, which do not affect the substantial rights of the parties. I am authorized to say that Rotheock, C. J., concurs in this dissent.